DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, and 4-14 are pending and being examined.

Response to Amendment
The previous objection of Claims 2 and 8 are withdrawn in light of the Applicant’s amendments.
The previous rejection Claims 2, 9, and 10, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claim(s) 1, 3, and 8-11, under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0062482 A1 to Blum et al. (hereinafter Blum) are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claim 6 under 35 U.S.C. 103 as being unpatentable over Blum are withdrawn in light of the Applicant’s amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 4 and 5, the claims depend from claim 3 which was previously canceled. It seems that the claims should depend from claim 1.

 Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 4-12 and 14, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0203241 A1 Weiser et al. (hereinafter Weiser).

Regarding claims 1, 6, and 8-11, Weiser teaches a polyurethane composition comprising (A) a polyisocyanate component comprising an NCO-terminated prepolymer, (B) isocyanate reactive polyetherpolyols, (C) urethane acrylates, (D) free radical stabilizers, (E) photoinitators, and optionally catalyst and additives. (para 30-38). Specifically, in Example 3, the composition comprises first mixing 13.75g of urethane acrylate 1, 1.678 g of N-ethylpyrrolidone, and 19.946 g of polyol 3, to obtain a mixture (para 181). Thereafter a mixture of 6.467g of Desmodur XP 

Regarding claims 4 and 5, as cited above and incorporated herein, Weiser teaches claim 1. Weiser further teaches the NCO-terminated prepolymer, which meets claims 4 and 5 because the claims are dependent upon claim 1 wherein the NCO-reactive prepolymer is an optional component.

Regarding claim 7, as cited above and incorporated herein, Weiser teaches claim 1. Weiser further teaches the components (A) and (B) are used in an OH/NCO ratio of 0.95-1.05 (para 64), which is within and meets the claimed range of NCO/OH ratio of 0.9:1 to 1.5:1 which correlates to OH/NCO of 0.67 to 1.11.

.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 4, 6-12 and 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,334,651 A to Schwab et al. (hereinafter Schwab) and in further view of Anonymous, “Use of the new esteramide Rhodiasolv Polarclean in order to replace solvents with bad HSE profiles such as N-methyl pyrrolidone (NMP), dimethyl formamide(DMF), dimethyl acetamide (DMAC), or flammable solvents such as acetone, in various applications, IP.com Journal, 11(1B), page 10-11, (2011). (hereinafter IP journal).

	Regarding claims 1, 2, 4, and 6-11, Schwab teaches a water-thinnable two-component coating comprising (a) a polyisocyanate component, and (b) a polyurethane resin prepared by reacting polyisocyanates with polyols to give a prepolymer with free isocyanate groups and reacting the prepolymer with at least one low molecular weight polyol, compounds with active hydrogen, or compounds that would react with NCO groups (See abstract). The composition can further include additives (col 8, ln 54-60), which meets claim 8. Schwab further teaches the 
Schwab does not teach any polymers containing a plurality of carboxylic acid groups.
	Schwab does not explicitly teach the methyl-5-(dimethylamine)-2-methyl-5-oxopentanoate.
	However, IP Journal teaches the solvent Rhondaisolv Polarclear, i.e. methyl-5-(dimethylamine)-2-methyl-5-oxopentanoate, can be used to replace solvents such as N-methyl pyyrolidone. (See abstract). IP Journal teaches that Rhondaisolv Polarclear, is an eco-friendly solvent with a good HSE profile and can replace bad HSE profile solvents such as NMP. (page 2). IP Journal further teaches that examples of application include polyurethane dispersions where Rhondaisolv Polarclear is suitable to replace NMP because it exhibits similar properties (page 3). 


Regarding claims 12 and 14, as cited above and incorporated herein, Schwab and IP journal teaches claim 1.
Schwab further teaches the polyisocyanate can be a diisocyanates such as hexamethylene diisocyanate (col 3, ln 12) and the polyols are preferably a functionality of 2 (col 4, ln 42-50), which meets the claimed free of polyols with more than 3 functional groups and the free of isocyanates containing 3 NCO groups cited in claims 12 and 14.

Allowable Subject Matter
Claim 13 is allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record are Weiser, Schwab and IP Journal, which are cited above and incorporated herein.
Neither Weiser, Schwab nor IP Journal, teaches the mixture of N-ethyl-2-pyrrolidone and methyl-5-(dimethylamino)2-2methyl-5-oxopentanoate.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, and 4-14, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HA S NGUYEN/Examiner, Art Unit 1766